               Case 3:18-cv-00527-LRH-WGC Document 7-1 Filed 11/08/18 Page 1 of 1

                              ATTORNEY REGISTRATION AND DISCIPLINARY COMMISSION
                                                      of the
                                          SUPREME COURT OF ILLINOIS
                                                    www.iardc.org
       One Prudential Plaza
130 East Randolph Drive, Suite 1500                                                    3l6l West White Oaks Drive, Suite 301
      Chicago, IL 6O6OI-6219                                                                   Springfield, IL 62704
 (312) 565-2600 (800)826-8625                                                             (217) 546-3523 (800) 252-8048
       Fax (312) 565-2320                                                                       Fax (217) 546-3785

            Andrew Peter Bleiman
            1363 ShermerRoad
            Suite 318
           Northbrook, IL 60062-4575

            VIA EMAIL AND UNITED STATES POSTAL SERVICE




                                                         Chicago
                                                         Thursday, November 08,2018

                                                         In re: Andrew Peter Bleiman
                                                         Admitted: 11/5/1998
                                                         Attorney No. 6255640


           To Whom It May Concern:

                  The records of the Clerk of the Supreme Court of Illinois and of this office
           indicate that the attorney named above was admitted to the practice of law in Illinois; is
           currently registered on the master roll of attorneys entitled to practice law in this state;
           and has never been disciplined; and is in good standing.


                                                         Very truly yours,
                                                         Jerome Larkin
                                                         Administrator




                                                         By:                Mil
                                                                            j \j?m/V\rx
                                                                    Lisa Medina
                                                                    Deputy Registrar


           LM
